871 F.2d 1097
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert PATTON, Jr., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 88-1635.
United States Court of Appeals, Federal Circuit.
March 13, 1989.

Before MARKEY, Chief Judge, and EDWARD S. SMITH and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
Patton appeals from a dismissal for lack of jurisdiction by the United States Claims Court, docket no. 467-88C.  We affirm.

OPINION

2
The Claims Court correctly determined that Patton's claims fall outside its jurisdiction provided in 28 U.S.C. Sec. 1491.  Patton's allegations, to the extent discernable, "sound in tort" and address constitutional violations of the type not reviewable by the Claims Court.   See Smithson v. United States, 847 F.2d 791, 794 (Fed.Cir.1988).